DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “ a top and bottom faces” the phase is unclear. It appears that the claim should be amended to recite either –a top and bottom face—or top and bottom faces--. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites “wherein a speed of a water diffusion through the plurality of indentations depends on the thickness of the exterior surface” and claim 2 merely restates that the thickness of the exterior surface controls the water diffusion.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over FR3009669 in view of  Shahak Ravid et al. (US 2020/0045895 henceforth Ravid).
Regarding claims 1 and 2, FR3009669 teaches a ceramic apparatus for plant growth comprising: an exterior surface (pg. 5, para. 2, lines 14-17 and 20-22 “porous ceramic can take many forms…tubes, spirals”), wherein the interior volume sources available water hydrokinetically through a porosity of the ceramic apparatus (pg.2, para. 7, lines 5-6 “In addition …to retain water by capillarity”) and an interior volume disposed in osmotic communication with the exterior surface (pg. 3, para. 6, lines 11-16, “very good ability to retain water …automatic water mode”, the porous ceramic structure allows water to enter the interior from the exterior) but fails to teach having a plurality of indentations disposed thereupon, wherein an indentation of the plurality of indentations comprises a dent between first and second ribs, wherein a thickness of the exterior surface gradually changes from a low thickness at the dent to a higher thickness at the first and second ribs; wherein a speed of a water diffusion through the plurality of indentations depends on the thickness of the exterior surface, whereby water diffuses faster through the dent than through the first and second ribs. However, Ravid teaches an exterior surface comprising a top and bottom portions and a plurality of indentations disposed therebetween, wherein an indentation of the plurality of indentations comprises a dent between first and second ribs (735, fig. 8 and 14), wherein a thickness of the exterior surface gradually changes from a low thickness at the dent to a higher thickness at the first and second ribs (fig. 8 and 14, para. 0215 and 0218, exterior pattern will be identical to and the mirror impression of the interior pattern), wherein a speed of a water diffusion through the plurality of indentations depends on the thickness of the exterior surface, whereby water diffuses faster through the dent than through the first and second ribs (it’s obvious that it would take a fluid an increased amount of time to cross a section of the exterior that extends to the outer edge of the structure than a section that is indented and thus closer to the interior). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the exterior of FR3009669’s planter with an exterior design as taught by Ravid’s planter to increase the overall aesthetic appeal.
Regarding claim 3, FR3009669 as modified by Ravid teaches the invention substantially as claimed and FR3009669 further teaches comprising an elongated body, wherein said interior volume is encompassed by one or more walls, wherein the one or more walls comprise said exterior surface (pg. 5, para. 2, lines 20-22, hollow tubes).
Regarding claim 4, FR3009669 as modified by Ravid teaches the invention substantially as claimed and FR3009669 further teaches wherein said elongated body comprising an open top portion and a closed bottom portion, wherein said one or more walls are disposed in between said open top portion and said closed bottom portion (pg. 2, para. 7, lines 1-3, the base is sealed by dipping it in a resin).
Regarding claim 5, FR3009669 as modified by Ravid teaches the invention substantially as claimed and FR3009669 further teaches wherein said open top portion is disposed in a first plane, wherein said closed bottom portion is disposed in a second plane, wherein the first plane is parallel to the second plane, wherein said one or more walls are disposed in parallel to a longitudinal axis of said elongated body, wherein the longitudinal axis of said elongated body is orthogonal to the first and second planes (pg. 5, para. 2, lines 20-22, hollow tubes).
Regarding claim 9, FR3009669 as modified by Ravid teaches the invention substantially as claimed and FR3009669 further teaches wherein said elongated body is a parallelepiped, wherein said elongated body comprising an open top portion and a closed bottom portion (pg. 2, para. 7, lines 1-3, the base is sealed by dipping it in a resin), wherein said open top portion and said closed bottom portion are a top and bottom faces of said parallelepiped (pg. 5, para. 2, lines 20-22, hollow tubes can have the shape of a square).
Regarding claim 10, FR3009669 as modified by Ravid teaches the invention substantially as claimed and Ravid further teaches wherein each of said plurality of indentations is lozenge shaped (fig. 8 and 14).
Regarding claim 11, FR3009669 as modified by Ravid teaches the invention substantially as claimed and Ravid further teaches wherein said exterior surface comprises a first set of parallel protruding continuous lines and a second set of parallel protruding continuous lines, wherein said first set and said second set cross each other, whereby forming perimeters of said plurality of indentations, wherein the first and second ribs are included within the perimeters of said plurality of indentations (fig. 8 and 14).
Regarding claim 12, FR3009669 as modified by Ravid teaches the invention substantially as claimed and Ravid further teaches wherein said plurality of indentations comprises at least fifty indentations having identical geometric shape (fig. 8 and 14).
Regarding claim 13, FR3009669 as modified by Ravid teaches the invention substantially as claimed and Ravid further teaches wherein said exterior surface comprising a top portion of the exterior surface and a bottom portion of the exterior surface, both of which are devoid of any indentations, wherein said plurality of indentations are disposed in between said top portion of said exterior surface and said bottom portion of said exterior surface (fig. 7, the top and bottom portions of the exterior surface is devoid of indentations).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over FR3009669 in view of  Ravid, as applied to claim 4 above, further in view of Rickabaugh (US 5239774).
Regarding claim 6, FR3009669 as modified by Ravid teaches the invention substantially as claimed but fails to teach a lid member that matches said open top portion, said lid member having size and shape enabling to close said open top portion. However, Rickabaugh teaches a lid (removeable lid 16, col. 2, ll. 22-24).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FR3009669’s planter with a lid as taught by Rickabaugh’s planter to prevent spillage during transport.
Regarding claim 7, FR3009669 as modified by Ravid and Rickabaugh teaches the invention substantially as claimed and Rickabaugh further teaches wherein said lid member is devoid of indentations (fig. 3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FR3009669 in view of  Ravid, as applied to claim 4 above, further in view of Phelps et al. (US D653156 henceforth Phelps).
Regarding claim 8, FR3009669 as modified by Ravid teaches the invention substantially as claimed but fails to teach a base member matching in size and shape said closed bottom portion of said elongated body, wherein an underside of said base member is sealed. However, Phelps teaches a base member matching in size and shape said closed bottom portion of said elongated body, wherein an underside of said base member is sealed (fig. 7 and 8, bottom portion with wheels). It would have been obvious to one having ordinary skill in the art to modify FR3009669 planter with a base as taught by Phelps’ planter to allow the planter to be easily transported.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647